PER CURIAM.
Ronald Cunningham (Cunningham) seeks review of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial judge correctly determined that Cunningham’s double jeopardy claim was without merit and we affirm on this issue.
We also treat the instant motion as a petition for a belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j). However, finding that it is not facially sufficient, we deny Cunningham’s petition for a belated appeal.
WOLF, WEBSTER and LAWRENCE, jj.; CONCUR.